Order unanimously modified so as to include in the examination of defendant the facts and circumstances in connection with the investment by defendant of the $15,000 in the participating certificate and the knowledge of defendant at the time of such investment as to the value of the underlying security and the probability of its producing income, and, as so modified, affirmed. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.